internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no sec_172 tam-122225-98 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer year year year year year year year dollar_figurea dollar_figureb issues whether an election made by taxpayer under sec_172 c of the internal_revenue_code to relinquish the carryback period with respect to a net_operating_loss may be disregarded based on a material mistake of fact whether taxpayer’s election under sec_172 is technically defective conclusion unless provided otherwise all section references refer to sections of the internal_revenue_code as in effect for the appropriate tax_year or years under discussion sec_172 unequivocally states that the election to forego the carryback period with respect to net operating losses is irrevocable additionally taxpayer cannot disregard the election based on a material mistake of fact the election made by taxpayer correctly identified sec_172 and thus is not technically defective facts taxpayer reported a net_operating_loss on its consolidated federal_income_tax return for year year return on the year return taxpayer included a statement electing under sec_172 of the code to forego the carryback of the nol incurred for such year taxpayer indicated that the economic circumstances of taxpayer at the time of filing the year return warranted making the election to forego the nol_carryback the statement attached to taxpayer’s year return stated that taxpayer elected to forego the carryback period with respect to the net_operating_loss generated in year in accordance with regulation sec_172 the nol was carried forward to and utilized in year had taxpayer not elected under sec_172 to forgo the nol_carryback period this increased year nol would be carried back and used to offset taxpayer’s income for year as increased by the service’s disallowance of losses taxpayer now seeks to disregard its election under sec_172 to forego the carryback period for the year nol law and analysis issue sec_172 provides that a deduction shall be allowed for the taxable_year for an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year sec_172 for the years at issue provides generally that a net_operating_loss for any taxable_year a shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of such loss and b shall be a net_operating_loss_carryover to each of the taxable years following the taxable_year of the loss sec_172 provides that a taxpayer entitled to a carryback under sec_172 may elect to relinquish the entire carryback period with respect to a net_operating_loss for any taxable_year ending after date in addition sec_172 provides that such an election once made for any taxable_year shall be irrevocable for such taxable_year in 200_f2d_592 5th cir the court addressed the issue of whether a taxpayer may abandon a valid election on the ground of a material mistake of fact under sec_115 the predecessor to sec_333 of the internal_revenue_code of owners of a corporation adopting a plan_of_liquidation would recognize the gain on the liquidation as a capital_gain however owners of more than of the corporation’s voting_stock could elect to have any gain on liquidation taxed under the alternative method provided in then- sec_112 sec_29 b -2 provided that such an election was irrevocable based on the earned surplus figure which appeared on the corporate books as prepared by a third party the taxpayers in meyer’s estate made the election for their respective share of the earned surplus to be taxed as ordinary_income under sec_112 however after an audit of the taxpayers’ returns the commissioner determined that the true earned surplus of the corporation had been significantly understated the taxpayers argued that the election should be rescinded because it was based on a material mistake of fact ie reliance on the wrong earned surplus figure which was provided by an unrelated tax preparer the court found a stipulation between the taxpayer and the service that the taxpayer had relied on an incorrect earned surplus amount on the corporate records crucial to its decision to allow the taxpayer to abandon its election based on a material mistake of fact in m lane powers v comm’r tcmemo_1986_494 the taxpayer argued that a mistake of fact warranted revocation of a sec_172 election the taxpayer argued that the factual mistakes were the correctness of certain items found on the tax returns eg whether certain deductions should have been claimed thus causing the net_income to be higher on prior years’ returns the court held that the taxpayer was attempting to revoke an election because a subsequent audit by the commissioner revealed mistakes in the tax treatment of certain items the court stated that if the taxpayer were allowed to revoke an election under sec_172 then the irrevocability of the election is called into question in addition the court stressed that the statute by requiring an irrevocable election does not allow the taxpayer to wait and see whether the election is profitable in 783_f2d_1201 5th cir the court addressed the legislative_history of sec_172 in holding that the taxpayer did not substantially comply with the requirements of sec_172 the court stated that the legislative_history plainly indicates that the election requirement is of the essence of the statute the statutory intent was to require the taxpayer to assume the risk when making the election that a carryback would later prove preferable the plain language of sec_172 requires that while a taxpayer is entitled to forego the carryback period with respect to net operating losses such an election is irrevocable thus the statute makes clear the legislative intent that the service has no discretion to allow taxpayer to revoke a sec_172 election in addition to the plain language of the statute and the clear legislative intent that the election be irrevocable this case is also distinguishable from meyer’s estate here there is no stipulation between taxpayer and the service that taxpayer did in fact rely on a material mistake of fact in making the sec_172 election in no case after meyer’s estate has a taxpayer’s argument to revoke an irrevocable election prevailed specifically no valid sec_172 election has been disregarded based upon a material mistake of fact courts have consistently held that the taxpayers’ claims of material mistakes of fact are in reality mistakes of law in carlstedt associates inc v comm’r tcmemo_1989_27 the taxpayer sought to revoke an election under sec_172 based on a mistaken belief as to the amount of operating losses the court determined that the taxpayer misapplied the law to a fixed set of facts which caused it to misjudge the extent of its operating losses the court distinguished meyer’s estate on the ground that the decision was based almost entirely on a stipulation by the parties that the taxpayer had relied on a mistake of fact in 643_f2d_234 5th cir the service disallowed an operating loss carryforward the taxpayers had relied on corporate books_and_records in making an election under sec_815 the fifth circuit noting there was no stipulation between the irs and the taxpayer found the election to be based on a mistake of law thus the taxpayer was not entitled to revoke the election in peter a johnson and claire p lyon v comm’r tcmemo_1991_645 the taxpayer made an election under sec_333 the court disallowed revocation of the election the court noted that of critical importance was the fact that there was no stipulation between the service and the taxpayer as to any mistake of fact furthermore the tax_court stressed that it had never agreed with the reasoning in meyer’s estate while meyer’s estate provides limited footing for disregarding an irrevocable election which is based upon a material mistake of fact it is inapplicable to taxpayer it is of critical importance in this case like the cases subsequent to meyer’s estate that there is no stipulation between taxpayer and the service that taxpayer’s sec_172 election was based on a material mistake of fact thus taxpayer may not disregard its election under sec_172 to forego an nol_carryback period issue sec_172 provides that an election under sec_172 shall be made in the manner prescribed by the secretary and shall be made by the due_date including extensions of time for filing the taxpayer’s return for the taxable_year of the net_operating_loss for which the election is to be in effect sec_301_9100-12t of the income_tax regulations provides the manner for making an election under sec_172 the regulation requires the taxpayer to attach a statement to the return indicating the section under which the election is being made and information to identify the election taxpayer asserts that the statement attached to the year return making the election under sec_172 was technically defective in 43_f3d_172 5th cir the taxpayer attached a statement to the federal_income_tax return electing to carryforward its net_operating_loss pursuant to sec_56 sec_56 pertains to the alternative_minimum_tax and not to the net_operating_loss_deduction the taxpayer argued and the court agreed that the election did not indicate the proper section as required by the regulations the court found the failure to cite sec_172 fatal to the election’s validity the court added that an election under sec_172 must correctly cite sec_172 in santi v commissioner t c memo the taxpayer referred to sec_172 in electing to forego the carryback period under sec_172 the court was convinced that the taxpayer intended to relinquish the right to carry the loss back to the prior years furthermore the court held that the inaccurate reference made by the taxpayer was certainly sufficient to alert the internal_revenue_service to petitioner’s intention to carry the net_operating_loss forward rather than backward the court found this error to be less significant than the error in powers the court also noted that unlike powers the taxpayer correctly referenced sec_172 in this case taxpayer’s statement clearly indicated its intent to elect to forego the carryback period with respect to the net_operating_loss generated in year while taxpayer referred to regulation sec_172 this does not rise to the level of deficiency found in powers like the taxpayer in santi taxpayer correctly referred to sec_172 here taxpayer even correctly referenced sec_172 the inclusion of regulation in taxpayer’s statement is insufficient to find a defective election the reference to sec_172 and the language included by taxpayer sufficiently satisfy the requirements of the regulation therefore taxpayer’s election under sec_172 cannot be disregarded due to a technical defect caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
